Fourth Court of Appeals
                               San Antonio, Texas
                                   December 22, 2020

                                  No. 04-20-00261-CV


     IN THE INTEREST OF K.K.B, J.M.B, J.F.B., C.J.B, AND C.B.B, CHILDREN,


                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 18-08-0643-CVW
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before January 11, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court